PER CURIAM
In this criminal case, defendant contends that the trial court erred by denying his motion to suppress evidence found during a search of his person during a traffic stop. He contends that the officer unlawfully extended the duration of the traffic stop by asking him questions unrelated to the stop instead of either citing him for the offense or terminating the stop. The state concedes that, under State v. Rodgers, 219 Or App 366, 182 P3d 209, rev allowed, 345 Or 301 (2008), defendant is correct. We agree and accept the state’s concession of error.
Reversed and remanded.